DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata et al (Fig. 1).
Regarding claim 19, Takata et al (Fig. 1) discloses an amplifier circuit comprising an amplifier (1x, 1y, 2x, 2y) configured to receive a transmission signal (IN) and generate a first output signal (OUT) and a second output signal (OUTB) at a first node (the node between the elements 2n and 3t) and a second node (the node between the elements 2m and 3s) by amplifying a voltage difference between the transmission signal (IN) and a reference signal (INB), and an equalizer (5) connected to the first node (the node between the elements 2n and 3t) and the second node (the node between the elements 2m and 3s) and the equalizer (5) configured to generate a first feedback signal (V3b) and a second feedback signal (V3a) based on the first output signal (OUT) and the second output signal (OUTB) respectively and compensate a common mode offset between the first output signal (OUT) and the second output signal (OUTB) based on the first feedback signal (V3b) which is derived by passing the first output signal (OUT) through a first passive impedance element (3t) and the second feedback signal (V3a) which is derived by passing the second output signal (OUTB) through a second passive impedance element (3s).

Regarding claim 22, wherein the equalizer (5) further includes a filter circuit (3s and 4s, 3t and 4t) configured to generate the first feedback signal (V3b) and the second feedback signal (V3a) respectively by filtering the first output signal (OUT) and the second output signal (OUTB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takata et al (Fig. 1) in view of Banba (Fig. 4).
Takata et al (Fig. 1) discloses all the limitations in claim 24 except for that the receiver further includes a second equalizer configured to amplify a voltage difference between the first output signal and the second output signal of the amplifier. Banba (Fig. 4) discloses an amplifier circuit comprising a first equalizer (40) and a second equalizer (50) configured to amplify a voltage difference between the first output signal (the signal coming out of the drain terminal of the right transistor M4) and the second . 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 11-18, 20 and 25-30 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 11-30 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842